 Case 2:18-cv-00173-GJQ-MV ECF No. 67 filed 09/23/20 PageID.415 Page 1 of 9




                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF MICHIGAN
                             NORTHERN DIVISION


CHRISTIEN MARTIN #794831,                           Case No. 2:18-cv-00173

                     Plaintiff,                     Hon. Gordon J. Quist
                                                    U.S. District Judge
        v.

UNKNOWN GOINGS, et al.,

                     Defendants.
                                    /

                       REPORT AND RECOMMENDATION

   I.        Introduction

        State prisoner Christien Martin filed this civil rights action pursuant to 42

U.S.C. § 1983. In July 2017, Martin underwent surgery to remove screws and plates

from his jaw after he developed an infection.        After his return to Chippewa

Correctional Facility (URF) to recover from surgery, a nurse issued Martin a medical

“detail” (essentially an authorization) that allowed him to access the medical center

for pain management issues. Correctional Officers (COs) Goings and MacDonald

allegedly subjected him to cruel and unusual punishment in violation of the Eighth

Amendment by refusing to honor Martin’s medical detail.

        The sole issue before the Court is whether Martin properly exhausted

grievance URF-17-07-2303-17z, in which Martin complained about Goings’s and

MacDonald’s conduct.




                                          1
 Case 2:18-cv-00173-GJQ-MV ECF No. 67 filed 09/23/20 PageID.416 Page 2 of 9




         On February 2, 2020, the Court adopted a report and recommendation (R&R)

that held there was a genuine issue of fact as to whether Martin properly exhaust

grievance URF-17-07-2303-17z.       (ECF No. 46.)     On September 16, 2020, the

undersigned held an evidentiary hearing to resolve the exhaustion issue, which is

permitted by Lee v. Willey, 789 F.3d 673 (6th Cir. 2015).

         The undersigned admitted into evidence the parties’ Joint Exh. A (Michigan

Dept. of Corrections (MDOC) Policy Directive (PD) 03.02.130, ECF No. 61-2), Joint

Exh. B (Martin’s Step III Grievance Report, ECF No. 61-3), Joint Exh. C (grievance

documents relating to URF-17-07-2303-17z, ECF No. 61-4)), and the parties’

stipulated facts (ECF No. 61, PageID.377). Richard Russell, the MDOC’s Step III

Grievance Coordinator, and Plaintiff Martin testified.

         The applicable law governing exhaustion is outlined in detail in the

undersigned’s earlier R&R addressing Defendants summary judgment motion. (ECF

No. 44, PageID.336-340.)

         The undersigned has considered all of the evidence, testimony and argument

presented during this hearing, and respectfully recommends that the Court find that

Defendants failed to show by a preponderance of the evidence that Martin failed to

properly exhaust grievance URF-17-07-2303-17z.

   II.      Analysis

         The question before the Court is whether Defendants have shown by a

preponderance of the evidence that MDOC did not consider grievance URF-17-07-

2303-17z on the merits at Step III. Some background is necessary before addressing



                                          2
 Case 2:18-cv-00173-GJQ-MV ECF No. 67 filed 09/23/20 PageID.417 Page 3 of 9




this point. First, as the parties stipulated, Martin filed his Step I grievance on July

30, 2017.   (ECF No. 61, PageID.377.)      The prison assigned grievance identifier

grievance URF-17-07-2303-17z to this grievance and addressed it on the merits at

Step I. (Id.)   Almost a year later, on June 28, 2018, Martin filed a Step II appeal.

(Id.) This appeal was rejected as untimely. (Id.) The rejection was returned to

Martin on July 5, 2018. Martin then filed a Step III appeal on July 18, 2018. (Id.)

      The critical question is what happened to Martin’s grievance at Step III.

      As shown below, the Step III grievance response issued by MDOC advised

Martin that “[u]pon examination it has been determined that your issue was in fact

considered, investigated, and a proper decision was rendered.” The Step III response,

which is Joint Exh. C, page 1 of 5, is shown below. The document appears to have

been signed by Richard D. Russell for MDOC.




                                          3
 Case 2:18-cv-00173-GJQ-MV ECF No. 67 filed 09/23/20 PageID.418 Page 4 of 9




(ECF No. 61-4, PageID.392 (Joint Exh. C, page 1 of 5).)

      As the undersigned noted in the R&R issued on December 30, 2019, this Step

III response “indicates that the grievance was denied at Step III rather than rejected.”

(ECF No. 44, PageID.341.) The undersigned also noted that “when prison officials

waive procedural irregularities and decide the grievance on the merits, a prisoner has

exhausted his administrative remedies.” (Id. (citing Reed-Bey v. Pramstaller, 603


                                           4
 Case 2:18-cv-00173-GJQ-MV ECF No. 67 filed 09/23/20 PageID.419 Page 5 of 9




F.3d 322, 325 (6th Cir. 2010); Mattox v. Edelman, 851 F.3d 583, 590-91 (6th Cir.

2017).)

      The undersigned also cited to the MDOC’s Step III Grievance Report for

Martin in support of its conclusion. (Id., PageID.341.) This report was Joint Exh. B

in the evidentiary hearing. Page 1 of 2 is shown below.




(ECF No. 61-3, PageID.389 (Joint Exh. B, page 1 of 2).)

      The district court agreed and adopted the R&R over Defendants’ objection,

reasoning as follows:




                                         5
 Case 2:18-cv-00173-GJQ-MV ECF No. 67 filed 09/23/20 PageID.420 Page 6 of 9




(ECF No. 46, PageID.347.)

      During the evidentiary hearing, Richard Russell, MDOC’s Step III grievance

coordinator, testified that he did not personally review or respond to Martin’s Step

III appeal. But he testified that Step III grievance appeals are handled in his office.

And he testified as to the standard practices of grievance specialists in his office.

      Russell stated that one of the Step III grievance specialists that he supervises

reviewed and responded to Martin’s Step III appeal. But Russell said that he did not

know which of his three grievance specialists reviewed Martin’s Step III appeal.

Russell explained that the grievance specialist (1) should have upheld the rejection

of Martin’s grievance, and (2) should have written in the Step III response that “the

Step II rejection was upheld” or words to that effect. Russell testified that the Step

III appeal was incorrectly recorded as a “denial” in the MDOC’s Step III Grievance

Report due to a coding error that involved an intern. Russell said that grievance


                                           6
    Case 2:18-cv-00173-GJQ-MV ECF No. 67 filed 09/23/20 PageID.421 Page 7 of 9




specialists lack the authority to review a grievance on the merits when reviewing a

grievance that was properly rejected at an earlier step. In essence, Russell testified

that the Step III response provided to Martin (Joint Exh. C, Page 1 of 5) and MDOC’s

Step III Grievance Report for Martin (Joint Exh. B, page 1 of 2) contained errors and

did not accurately describe how Martin’s Step III appeal was handled.

        Defendants did not present testimony from the MDOC grievance specialist who

actually handled Martin’s Step III appeal. Thus, the undersigned must weigh the

statement included in the Step III report (over Russell’s signature) – that Martin’s

issue “was in fact considered, investigated, and a proper decision was rendered” 1 –

against Russell’s testimony regarding what an MDOC grievance specialist should

have done and had authority to do in this case.2

        It is important to note that the undersigned does not conclude that Russell

lacks credibility. To the contrary, the undersigned concludes that Russell seemed

completely credible.

        But the fact remains that Russell lacks personal knowledge as to what actually

happened when an MDOC grievance specialist reviewed Martin’s Step III appeal.3




1      The parties stipulated to the admission of this exhibit. It appears to be record
of regularly conducted activity that would fall within the hearsay exception in Fed.
R. Evid. 803(6). Accordingly, the undersigned will consider the truth of the matter
asserted in this out of court statement.
2      To the extent Russell is testifying as to a grievance specialist’s propensity to
handle a matter in a certain manner, that testimony is rejected. Fed. R. Evid.
404(b)(1).
3      Russell testified that he had not spoken to the grievance specialists to find out
what happened in this case. Although Russell may, of course, speak to the MDOC
grievance specialist who handled the case to find out what happened, he would not
                                           7
 Case 2:18-cv-00173-GJQ-MV ECF No. 67 filed 09/23/20 PageID.422 Page 8 of 9




Russell did not handle Martin’s Step III appeal. Russell testified as to what should

have happened. But if what should have happened actually did happen, then the

response to Martin’s Step III appeal would have indicated that the rejection of his

grievance at Step II was upheld. Instead, the words that were actually placed on the

Step III response (Exh. C, page 1 of 5) and on the MDOC’s Step III report (Exh. B,

page 1 of 2) indicate that Martin’s Step III appeal was addressed on the merits. Given

the contradictory nature of the MDOC’s own documents and Russell’s testimony, the

undersigned concludes that Defendants have failed to show by a preponderance of

the evidence that Martin did not exhaust his claims in grievance URF-17-07-2303-

17z.

       Although Martin testified, he had no personal knowledge of how the MDOC

handled his Step III appeal, other than the information actually written on the

response.

   III.     Recommendation

       The undersigned respectfully recommends that the Court find Defendants

have failed to establish by a preponderance of the evidence that Martin failed to

properly exhaust his claims in grievance URF-17-07-2303-17z. If the Court accepts

the recommendation, then Martin’s Eighth Amendment deliberate indifference

claims against CO Goings and CO MacDonald will remain.




testify as to what he learned because that testimony would be inadmissible hearsay.
Fed. R. Evid. 801, 802.
                                          8
 Case 2:18-cv-00173-GJQ-MV ECF No. 67 filed 09/23/20 PageID.423 Page 9 of 9




Dated: September 23, 2020                             /s/ Maarten Vermaat
                                                      MAARTEN VERMAAT
                                                      U. S. MAGISTRATE JUDGE



                               NOTICE TO PARTIES

Any objections to this Report and Recommendation must be filed and served within
fourteen days of service of this notice on you. 28 U.S.C. § 636(b)(1)(C); FED. R. CIV. P.
72(b). All objections and responses to objections are governed by W.D. Mich. LCivR
72.3(b). Failure to file timely objections may constitute a waiver of any further right
of appeal. United States v. Walters, 638 F.2d 947 (6th Cir. 1981); see Thomas v. Arn,
474 U.S. 140 (1985).




                                           9
